Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 1995, which, inter alia, denied claimant’s application to reopen a decision, filed September 25, 1986, ruling that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
Claimant filed an application to reopen a decision rendered by an Administrative Law Judge in September 1986. The Unemployment Insurance Appeal Board denied claimant’s application, rejecting claimant’s explanations for the delay and finding that claimant did not exercise due diligence in pursuing his application to reopen. Whether to grant an application to reopen lies within the discretion of the Board and absent a showing that the Board abused its discretion, such decisions will not be disturbed (see generally, Matter of Braz [Hudacs], 211 AD2d 938). Our review of the record discloses no abuse of the Board’s discretion in denying claimant’s application.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.